         Case 1:19-mc-00145-TSC Document 75 Filed 02/05/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
In the Matter of the                      )
Federal Bureau of Prisons’ Execution      )
Protocol Cases,                           )
                                          )
LEAD CASE: Roane et al. v. Barr           ) Case No. 19-mc-0145 (TSC)
                                          )
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Honken v. Barr et al., No. 19-cv-02559    )
                                          )
______________________________________ )


        MOTION FOR ADMISSION PRO HAC VICE OF NORMAN ANDERSON

       Pursuant to Local Civil Rule 83.2(d), I, Jonathan Jeffress, a member in good standing of

the Bar of this Court and counsel for Mr. Honken, hereby move for the admission pro hac vice of

Norman Anderson in the above-captioned case. The undersigned counsel respectfully requests

that the Court grant him the opportunity to appear and be heard in open court as the needs of the

case dictate. As required by Local Civil Rule 83.2(d), this motion is supported by the attached

Declaration of Norman Anderson and a Proposed Order.

Dated: February 4, 2020

                                                    Respectfully Submitted,

                                                    /s/ Jonathan Jeffress
                                                    Jonathan Jeffress
                                                    KaiserDillon PLLC
                                                    1099 14th Street NW 8th Floor West
                                                    Washington, DC 20005
                                                    (202) 640-2850
                                                    jjeffress@kaiserdillon.com
        Case 1:19-mc-00145-TSC Document 75-1 Filed 02/05/20 Page 1 of 2



                        THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
In the Matter of the                      )
Federal Bureau of Prisons’ Execution      )
Protocol Cases,                           )
                                          )
LEAD CASE: Roane et al. v. Barr           ) Case No. 19-mc-0145 (TSC)
                                          )
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Honken v. Barr et al., No. 19-cv-02559    )
                                          )
______________________________________ )


                         DECLARATION OF NORMAN ANDERSON

        Pursuant to 28 U.S.C. § 1746, Norman Anderson declares as follows:

        1.     I am an attorney with KaiserDillon PLLC and I maintain my office at 1099 14th

Street NW 8th Floor West, Washington, DC 20005. My office telephone number is (202) 640-

6586.

        2.     I am an active member in good standing of the state bars of Maryland (12-16-2014)

and the District of Columbia (1029679) and am also admitted in the U.S. District Court for the

Northern District of Illinois (1029679).

        3.     I have not been disciplined by any bar.

        4.     I have not been admitted pro hac vice in this Court within the last two years.

        5.     I do not have an application pending for membership to the bar of this Court.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed in Washington D.C. on February 4, 2020.
Case 1:19-mc-00145-TSC Document 75-1 Filed 02/05/20 Page 2 of 2



                                  Respectfully Submitted,

                                  /s/ Norman Anderson
                                  Norman Anderson
                                  KaiserDillon PLLC
                                  1099 14th Street NW 8th Floor West
                                  Washington, DC 20005
                                  (202) 640-2850
                                  nanderson@kaiserdillon.com




            THE UNITED STATES DISTRICT COURT
         Case 1:19-mc-00145-TSC Document 75-2 Filed 02/05/20 Page 1 of 1



                            FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
In the Matter of the                      )
Federal Bureau of Prisons’ Execution      )
Protocol Cases,                           )
                                          )
LEAD CASE: Roane et al. v. Barr           ) Case No. 19-mc-0145 (TSC)
                                          )
                                          )
THIS DOCUMENT RELATES TO:                 )
                                          )
Honken v. Barr et al., No. 19-cv-02559    )
                                          )
______________________________________ )


                                    [PROPOSED] ORDER

         Upon consideration of Plaintiff’s Motion for Admission pro hac vice of Norman Anderson,

it is hereby ORDERED that the Motion is GRANTED. Norman Anderson is admitted pro hac

vice and may appear on behalf of Plaintiff in the above-captioned case.



Dated:                                                                           _______

                                             THE HONORABLE TANYA S. CHUTKAN
